Citation Nr: 1741296	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-27 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.    

In May 2016, the Veteran appeared at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

In June 2016, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD).  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a January 2017 Joint Motion for Partial Remand, the CAVC vacated, in part, the Board's decision, finding that remand was warranted because the Board failed to adequately address the diagnoses of the Veteran by a VA mental health examiner with "other specified anxiety disorder" and "other specified trauma an stressor related disorder."  Specifically, CAVC found the Board failed to explain why it did not credit the recorded diagnoses that the Board recognized under the DSM-V criteria.

The Board also notes that although the Veteran had been granted a 90 day extension as noted in an August 16, 2017 letter, the Veteran, through his attorney, subsequently submitted a correspondence, dated August 23, 2017, waiving RO consideration and waiving the 90 day extension.  Thus, the Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board notes that the Veteran's claim for PTSD included a claim for service connection for an acquired psychiatric disability, however diagnosed.  The claim must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran was provided a VA examination in November 2015 in which the VA examiner stated that the Veteran did not meet the diagnostic criteria for PTSD under DSM-V.  The examiner also diagnosed "other specified trauma and stressor related disorder" and "other specified anxiety disorder."  The examiner provided a secondary opinion as to these non-PTSD psychiatric diagnoses, opining that the Veteran's panic disorder was due to his other specified trauma and stressor related disorder.  The Board notes that the examiner ultimately failed to provide a direct service connection opinion, specifically, as to the whether these non-PTSD psychiatric diagnoses are related to the Veteran's active service.  As there is also no such nexus opinion of record, another VA examination is necessary prior to adjudicating the issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records or private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  After all available records are associated with the claims file, schedule the Veteran for a VA psychiatric examination with a VA psychologist or psychiatrist to determine the nature and etiology of any diagnosed acquired psychiatric disability, to include PTSD.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner must complete the following:

a.  Identify each psychiatric disorder experienced by the Veteran.  

b.  For each psychiatric disability present, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset in service or is otherwise related to the Veteran's military service, including the claimed fear of hostile military activity.

c.  If PTSD is diagnosed, the examiner should specify the stressor event or events related to combat or fear of hostile military or terrorist activity on which this diagnosis is based.

A rationale for all requested opinions should be provided.

3.  Then, readjudicate the appeal, and issue a supplemental statement of the case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




